Citation Nr: 0944802	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-09 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease (DDD) at L5-S1 with thoracic 
and lumbar scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from April 1947 to August 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in December 2008.  The Veteran 
testified before the undersigned Acting Veterans Law Judge 
(AVLJ) and the hearing transcript is of record.

The Veteran's claim was previously before the Board in 
February 2009 and was remanded at that time for additional 
evidentiary development.  The requested development was 
completed and the Veteran's claim is before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  Considering the objective medical evidence of painful 
limitation of motion, tenderness, weakness, and the 
corresponding functional impairment, the Veteran's lumbar 
spine disability is manifested by slight limitation of 
motion.

2.  The Veteran's lumbar spine disability is not productive 
of muscle spasm on extreme forward bending; listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.

3.  The Veteran's lumbar spine disability is also not 
productive of ankylosis; vertebral fracture; forward flexion 
of the thoracolumbar spine to 30 degrees or less; 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician; moderate 
intervertebral disc disease with recurring attacks; severe 
intervertebral disc disease with recurring attacks, 
intermittent relief; or pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for DDD at L5-S1 with thoracic and lumbar scoliosis 
are not met for any time period covered by the appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 
5292-93, 5295 (2001-2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that the RO should have 
assigned a higher initial disability evaluation for his 
service-connected lumbar spine disability.  The Veteran filed 
his original claim of entitlement to service connection for a 
back disability in March 2001.  The RO denied the claim in a 
rating decision dated July 2002.  The Veteran was notified of 
this decision and timely perfected an appeal.  The Board 
subsequently issued a decision in February 2007 in which it 
granted service connection for DDD at L5-S1 with thoracic and 
lumbar scoliosis.  

Thereafter, the RO implemented the Board's decision by way of 
the March 2007 rating decision currently on appeal.  The RO 
evaluated the Veteran's service-connected back disability as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292-5243, effective March 28, 2001.  The hyphenated 
code was intended to show that the Veteran's lumbar spine 
disability includes symptoms of limitation of motion of the 
lumbar spine (Diagnostic Code 5292) and intervertebral disc 
syndrome (IVDS) (Diagnostic Code 5243).  The Veteran was 
notified of this decision and timely perfected an appeal with 
respect to the initial rating assigned.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board has considered the propriety of staged ratings, 
however, the evidence in this case does not show a variance 
in the signs and symptoms of the Veteran's service-connected 
back disability during the claim period such that staged 
ratings are applicable.  See Fenderson, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2009).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2009).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).

During the pendency of the Veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the Veteran had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Regulations in Effect Prior to September 26, 2003

As noted above, the Veteran's lumbar spine disability was 
originally rated under Diagnostic Code 5292, limitation of 
motion of the lumbar spine.  Under Diagnostic Code 5292, a 10 
percent evaluation is assigned for slight limitation of 
motion, while a 20 percent evaluation is assigned for 
moderate limitation of motion.  A 40 percent evaluation, the 
highest schedular evaluation under Diagnostic Code 5292, is 
assigned for severe limitation of motion of the lumbar spine.  
Words such as "mild," "moderate," and "severe" are not 
defined in VA's Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Prior to the September 2002 revision, Diagnostic Code 5293, 
which set forth the diagnostic code for IVDS, provided that a 
60 percent evaluation requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief.  A 20 percent evaluation is 
assigned for moderate IVDS with recurring attacks.  A 10 
percent evaluation is assigned for mild IVDS. 

Under the September 23, 2002, amendments to Diagnostic Code 
5293 for rating IVDS, a 60 percent disability rating remained 
the highest available rating and is warranted when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent evaluation 
is assigned when there were incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
assigned when there were incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
in the past 12 months.  A 10 percent evaluation is assigned 
when there were incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  

Note One to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS which requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS which are 
present constantly, or nearly so.

The Board notes that the September 2002 amendments did not 
change the rating criteria under Diagnostic Code 5292.
Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine (General Formula), unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243) (Formula Based on 
Incapacitating Episodes).  See 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2009).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  A 20 percent evaluation is provided 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned where there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.
Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by using the General Formula, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  An evaluation of 60 
percent, the maximum schedular rating, requires IVDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An evaluation of 40 
percent requires IVDS with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation requires 
IVDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A 10 percent evaluation requires IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.   
Plate V provides a pictorial of the normal range of motion 
for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V 
(2009).  

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a physical 
examination in August 1949.  The examiner described the 
Veteran's spine as "straight," and deep tendon reflexes 
were intact and equal bilaterally.  The Veteran reported to 
sick call that same month and was treated for back pain, 
fever, and cough.  The impression was bronchopneumonia.  A 
subsequent clinical evaluation and physical examination 
administered in November 1949 was negative for any spine 
abnormalities.    

A physical examination and clinical evaluation conducted in 
August 1960 showed evidence of mild, asymptomatic 
thoracolumbar scoliosis.  See also September 1963 Report of 
Medical Examination.  X-rays taken in June 1965 likewise were 
interpreted to show evidence of minimal dorsal spine 
scoliosis.  The Veteran was afforded a clinical evaluation 
and physical examination in January 1968 prior to retirement 
from service.  A notation on the examination report was 
positive for lumbar scoliosis to the left.  It was also noted 
that the Veteran had back pain, "usual chronic low back 
strain."  See also May 1968 Report of Medical Examination.  

X-rays of the Veteran's lumbosacral spine taken at a private 
medical facility in January 2001 were interpreted to show 
evidence of DDD at L5-S1.  Similarly, lumbosacral spine x-
rays taken at a VA medical facility in April 2003 were 
interpreted to show "severe" DDD of the fifth lumbar 
intervertebral "spade." 

Additional x-rays of the Veteran's lumbar spine taken at a 
private medical facility  in May 2005 showed evidence of mild 
right thoracolumbar curvature with osteoporosis and 
degenerative changes, most notably at L5-S1.  A dexa scan of 
the lumbar spine taken that same month was interpreted to 
show normal bone density.    

The Veteran presented to a VA medical facility in June 2005 
for a primary care appointment.  The Veteran reported 
bilateral shoulder pain, but denied any other kind of joint 
pain.  The examiner noted that the Veteran was an active 
golfer who used a home treadmill.  According to the examiner, 
the Veteran went to the gym until three months ago, but lost 
interest.  A musculoskeletal examination showed a normal 
gait.  No back disability was diagnosed at that time. 

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 2006.  He reported subjective 
complaints of daily back pain for the past 25 years and 
described the pain as a "six" on a scale of one to ten.  
The Veteran denied radicular symptoms, bowel or bladder 
complaints, use of a back brace or cane, or any flare-ups in 
the past 12 months.  The Veteran further stated that he was 
able to perform activities of daily living (ADLs) and go 
grocery shopping.  It was noted that the Veteran retired in 
1991 as a result of "non-back related reasons."  

A physical examination showed normal gait and posture.  The 
examiner observed evidence of minimal midline lower lumbar 
spine tenderness.  No evidence of muscle spasm was found.  
Range of motion testing of the thoracolumbar spine showed 
forward flexion to 90 degrees, extension to 30 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
lateral rotation to 30 degrees.  The examiner described all 
of these measurements as "normal."  A motor examination was 
5/5 in the lower extremities, while the Veteran's reflexes 
were +2 and symmetrical.  Straight leg raise testing was 
negative.  The examiner noted the presence of pain with a 
mild increase in weakness on flexion and extension with 
repetition, but stated that there was no increase in pain, 
weakness, instability, or fatigue, nor was there a decrease 
in the overall range of motion with repetition.  X-rays 
revealed evidence of advanced narrowing of the L5-S1 disc 
space.  The impression was presumed posttraumatic arthritis 
with chronic low back pain.   

The Veteran presented to S. M., M.D. in March 2006 for 
treatment of serological lupus with pulmonary fibrosis.  The 
Veteran denied any joint swelling, arthralgia, or morning 
stiffness at that time.  A physical examination of the 
Veteran's spine showed no tenderness of bilateral tender 
trigger points.  Straight leg raise testing was negative.  
Deep tendon reflexes were symmetrical with intact sensation.  
The Veteran's coordination was normal and no proximal muscle 
weakness was found.  The impression was osteoarthritis, rule 
out osteoporosis, among other conditions.  See also treatment 
notes dated April 2007.
The Veteran underwent another VA C&P examination in September 
2006.  The Veteran reported subjective complaints of lower 
back stiffness and pain, particularly with weight-bearing or 
doing heavy lifting.  He denied taking any medications for 
these symptoms.  He also denied any flare-ups, radicular 
symptoms, or bowel or bladder problems.  The Veteran was also 
able to perform ADLs without problems.  He used no assistive 
devices.

A physical examination showed that the Veteran was able to 
disrobe without difficulty.  His gait was "nonantalgic."  
However, the examiner noted that the Veteran's pelvic crests 
were tilted to the left with evidence of lumbar scoliosis and 
convexity to the left.  The examiner also observed evidence 
of "some" lumbosacral tenderness.  The Veteran was able to 
toe and heel stand without difficulty.  Range of motion 
testing of the thoracolumbar spine showed forward flexion to 
40 degrees comfortably (and 65 to 80 degrees with increasing 
discomfort).  The Veteran had hyperextension to 10 degrees 
and extension to 30 degrees with stiffness through out the 
range of motion.  Left and right lateral flexion was to 25 
degrees bilaterally, while left and right lateral rotation 
was to 45 degrees, all with tightness at the "endpoint."  
Deep tendon reflexes were described as "physiologic," and 
sensation was intact to light touch and pinprick in the lower 
extremities.  Muscle strength testing in the lower 
extremities was normal and straight leg raise testing showed 
no evidence of radicular symptoms.  No evidence of 
incapacitating episodes was found.  The examiner 
"estimated" that the Veteran would not have an additional 
loss of range of motion with any heavy lifting or prolonged 
weight-bearing, but the Veteran "would anticipate additional 
pain."  The impression was DDD of the lumbar spine without 
evidence of radiculopathy. 

The Veteran presented to a  VA medical facility in November 
2006 for a primary care appointment.  Although the Veteran 
was noted to have had a recent transient ischemic attack 
(TIA), the Veteran denied having any musculoskeletal pain at 
that time.  No diagnosis was rendered with regard to his 
lumbar spine.

The Veteran testified before the undersigned AVLJ in December 
2008.  In particular, the Veteran reported intermittent 
difficulty sleeping, getting out of bed, and lifting more 
than 20 pounds.  He also indicated that his ability to golf 
or perform household chores such as weeding was limited by 
his back disability.  The Veteran obtained some relief from 
his symptoms by taking Tylenol and denied difficulty 
performing ADLs.  The Veteran also experienced radiating 
pain, but denied receiving regular treatment for his back 
disability.

The Veteran was afforded another VA C&P examination in May 
2009.  He reported progressively worsening low back pain, but 
stated that he obtained "fair" relief from these symptoms 
by taking Tylenol.  The Veteran also reported subjective 
symptoms of radiating pain to the calf and foot bilaterally, 
deceased range of motion, numbness, and stiffness.  The 
Veteran described his daily low back pain as "sharp," 
"constant," and "moderate."  He denied any fatigue, spasm, 
weakness, flare-ups, incapacitating episodes, or bowel or 
bladder incontinence.  The Veteran used no assistive devices.

A physical examination revealed normal gait and posture 
without evidence of gibbus, kyphosis, list, lumbar flattening 
or lordosis, scoliosis, reverse lordosis, ankylosis, spasm, 
atrophy, guarding, painful motion, tenderness, weakness, or 
abnormal sensation.  Range of motion testing of the lumbar 
spine showed forward flexion to 80 degrees and extension to 
25 degrees.  Left and right lateral flexion was to 20 
degrees, while left and right lateral rotation was to 35 
degrees.  The Veteran's reflexes were described as normal.  
No additional loss of range of motion was found with 
repetition.  X-rays of the lumbar spine were interpreted to 
show no interval change when compared to films taken in April 
2003.  Notably, marked narrowing of L5-S1 disc space was 
again noted.  The impression was DDD at L5-S1.  The examiner 
also noted that the back disability had "mild" or no effect 
on the Veteran's ability to perform ADLs.  It was also noted 
that the Veteran retired in 1991 due to age.

In evaluating the Veteran's lumbar spine disability in light 
of the old criteria, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 
10 percent for any period of time covered by the appeal.  The 
Veteran's back disability was originally rated under 
Diagnostic Code 5292 based on slight limitation of motion of 
the lumbar spine.  The Board notes that as of 2002, there was 
no specific measure of the range of motion of the lumbar 
spine included in the regulations used to evaluate 
disabilities of the spine.  However, range of motion 
measurements were added with the September 2003 change in 
regulations.  See Plate V, 38 C.F.R. § 4.71a.  While the 
substantive change in regulations from September 2003 cannot 
be used to evaluate the Veteran's level of disability prior 
to the change, the range of motion measurements from Plate V 
are instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the 
earlier rating criteria-"moderate" or "severe."
  
The evidence of record, however, does not describe the 
Veteran's limitation of motion as either moderate or severe, 
nor can it be interpreted as such.  The Veteran's range of 
motion at the time of VA C&P examinations conducted in 
September 2006 and May 2009 showed evidence of limitation of 
motion (with pain in September 2006 only), particularly on 
forward flexion, extension, and lateral flexion, but the 
Veteran testified in December 2008 that he received no 
regular treatment his back disability and took only Tylenol 
to manage his symptoms.  In fact, the Veteran's main 
complaint at the time of the hearing was essentially that he 
could not play golf as frequently as he wished.  Furthermore, 
the range of motion lost on forward flexion (80 degrees) and 
extension and lateral flexion (20 to 25 degrees) was only 
five to ten degrees from the normal range of motion on 
forward flexion (90 degrees) and extension and lateral 
flexion (30 degrees).  Thus, the Board finds that the Veteran 
is not entitled to an initial evaluation in excess of 10 
percent under Diagnostic Code 5292 for any period of time 
covered by this appeal.  

The Board has also considered the applicability of other 
Diagnostic Codes contained in 38 C.F.R. § 4.71a.  For 
instance, Diagnostic Code 5295 contemplates a disability 
evaluation for lumbosacral strain.  A 40 percent evaluation 
is assigned for severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion. 
Although evidence of lumbar strain was noted at the time of 
the Veteran's January 1968 retirement examination, there is 
no evidence of strain during the pendency of the appeal.  In 
any event, the Veteran's lumbar spine disability does not 
demonstrate listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion to justify a 40 percent evaluation.  Although 
some loss of forward flexion, extension, and lateral flexion 
was noted at the time of the September 2006 and May 2009 VA 
C&P examinations, this loss of range of motion was not 
described (nor can the evidence be interpreted) as 
"marked."  Thus, the Board finds that these symptoms are 
contemplated in the currently assigned rating particularly 
where, as here, (1) the examiners did not describe the 
Veteran's lumbar spine disability as being characterized by 
"severe" strain, and (2) the range of motion lost on 
forward flexion (80 degrees) and extension and lateral 
flexion (20 to 25 degrees) was only five to ten degrees from 
the normal range of motion on forward flexion (90 degrees) 
and extension and lateral flexion (30 degrees).  

Similarly, there is no objective medical evidence of record 
to show that the Veteran experienced muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position to justify a 20 percent rating under 
Diagnostic Code 5295.  As noted above, the Veteran 
demonstrated some loss of forward flexion at the time of the 
September 2006 and May 2009 VA C&P examinations, however, his 
range of motion on forward flexion (80 degrees) was only ten 
degrees from the normal range of motion on forward flexion 
(90 degrees).  Furthermore, the January 2006 and May 2009 VA 
C&P examiners specifically found no evidence of spasm.  Thus, 
the Board finds that the Veteran is not entitled to an 
evaluation in excess of 10 percent under Diagnostic Code 5295 
for any period of time covered by the appeal.  

In addition, Diagnostic Codes 5285 (residuals of vertebral 
fracture), 5286 (complete bony fixation (ankylosis) of the 
spine), and 5289 (ankylosis of the lumbar spine) are not 
applicable in the current case because there is no evidence 
showing a diagnosis of or treatment for these conditions.  
See generally, VA C&P examination reports dated January 2006, 
September 2006, and May 2009.  In fact, the May 2009 VA C&P 
examiner specifically found no evidence of ankylosis.

Prior to the September 2002 revision, Diagnostic Code 5293 
set forth the criteria for rating IVDS.  The Board 
acknowledges in this case that diagnostic testing performed 
in April 2003 described the Veteran's DDD as "severe."  
But, it was noted in June 2005 that the Veteran was both an 
active golfer and treadmill user who intermittently went to 
the gym.  Moreover, there is no evidence of record which 
described the Veteran's DDD as characterized by recurring 
attacks or with persistent symptoms compatible with sciatic 
neuropathy.  See VA C&P examination reports dated September 
2006 and May 2009.  The Board is aware, however, that the 
Veteran reported numbness and radiating pain in May 2009, but 
these subjective complaints, alone, are insufficient to 
warrant an initial evaluation in excess of 10 percent under 
Diagnostic Code 5293 for any period of time covered by the 
appeal, especially since sensory and reflexes examinations 
were routinely found to be normal.  See VA and private 
treatment records dated January, March, and September 2006 as 
well as May 2009.  

Likewise, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for any period of time covered by the appeal under 
the new criteria.

As noted above, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, a combined range of 
motion of the thoracolumbar spine of not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 
C.F.R. § 4.71a.

The Veteran was afforded numerous VA C&P examinations in 
conjunction with this claim in January 2006, September 2006, 
and May 2009.  Range of motion testing on forward flexion 
during these examinations was to 90 degrees, 80 degrees, and 
80 degrees respectively, with objective clinical evidence of 
painful motion and weakness.  Since these measurements are 
greater than 60 degrees, and there was no additional range of 
motion lost due to factors such as pain or weakness, a 
disability evaluation of 20 percent is not warranted based on 
that portion of the rating criteria.

The combined range of motion of the thoracolumbar spine is 
the sum of the measurements for forward flexion (90 degrees), 
extension (30 degrees), right and left lateral flexion (30 
degrees each), and right and left rotation (30 degrees each).  
See 38 C.F.R. § 4.71a, Note 2.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  Id.  The 
combined range of motion of the Veteran's thoracolumbar spine 
at the time of the January 2006 VA C&P examination was 240 
degrees, while the combined range of motion in September 2006 
was 250 degrees.  The combined range of motion of the 
Veteran's thoracolumbar spine in May 2009 was 215 degrees.  
Since the combined ranges of motion of the thoracolumbar 
spine during these examinations was greater than 120 degrees, 
a disability evaluation of 20 percent is not warranted based 
on that portion of the rating criteria.  

Similarly, there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis for any period of time covered by the 
appeal.  The Board notes that the Veteran was diagnosed as 
having scoliosis in service and that this condition has been 
longstanding.  However, there is no evidence of record to 
show that this condition was the result of muscle spasm or 
guarding at any time during the pendency of the appeal.  In 
fact, VA examinations conducted in January 2006, September 
2006, and May 2009 found no evidence of spasm or guarding, 
and the Veteran's posture and gait were routinely described 
as normal.  Thus, a disability evaluation of 20 percent is 
not warranted based on that portion of the rating criteria.  

There is also no evidence of record showing ankylosis or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less to justify a disability evaluation in excess of 10 
percent for any period of time covered by the appeal under 
the General Formula.

The Board has considered whether the criteria set forth in 
Diagnostic Code 5243 for IVDS are applicable in this case.  
In light of the Veteran's DDD, the Board finds that it is.  
However, the rating formula for IVDS makes clear that 
incapacitating episodes of a varying number of weeks during 
the past 12 months are required.  In this case, the Board 
finds that the Veteran is not entitled to an evaluation in 
excess of 10 percent under the rating formula for IVDS 
because (1) he specifically denied having any incapacitating 
episodes in the past 12 months, or (2) the examiner found no 
evidence of incapacitating episodes at the time of VA C&P 
examinations conducted in September 2006 and May 2009.    
        
The Board has also considered whether separate ratings are 
warranted for any neurological abnormalities associated with 
the Veteran's service-connected back disability, including 
but not limited to bowel or bladder impairment.  The Veteran 
repeatedly denied having any bowel or bladder abnormalities, 
but he self-reported symptoms of numbness and radiating pain 
in May 2009.  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  Here, the Veteran 
is capable of reporting symptoms of radiating pain or 
numbness, but to date, the Board notes that there has been no 
diagnosis of or treatment for these conditions.  Moreover, 
the May 2009 VA C&P examiner specifically found no evidence 
of impaired and/or abnormal sensation or reflexes.  As such, 
the Board finds that the Veteran is not entitled to a 
separate evaluation for a claimed neurological abnormality.  

The Board has also considered the guidance of 38 C.F.R. 
§§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 
(1995).  The Board acknowledges that the Veteran's service-
connected back disability is manifested by objective medical 
evidence of painful limitation of motion, tenderness, and 
weakness.  There appears, however, to be conflicting evidence 
with respect to whether repetitive movements result in an 
additional loss of range of motion in the case.  On one hand, 
the January 2006 VA C&P examiner noted the presence of pain 
with a mild increase in weakness on flexion and extension 
with repetition.  But, the same examiner ultimately concluded 
that there was no increase in pain, weakness, instability, or 
fatigue, nor was there a decrease in the overall range of 
motion with repetition.    

In light of the evidence described immediately above, and the 
fact that subsequent VA examinations conducted in September 
2006 and May 2009 found no evidence of additional loss of 
range of motion with repetitive movement, the Board concludes 
that the January 2006 VA examiner's statement concerning pain 
with a mild increase in weakness on flexion and extension 
with repetition does not support a rating in excess of the 
currently assigned evaluation.  See DeLuca, supra.  
Therefore, the Board finds that the currently assigned 10 
percent rating is proper.  The Veteran, regrettably, is not 
entitled to an evaluation in excess of 10 percent for any 
period covered by the appeal.
  
The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected back 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  Furthermore, as there is no indication 
in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected back disability are addressed by 
the relevant criteria as discussed above and higher schedular 
ratings are likewise still available.  

In this regard, it is also pointed out that the assignment of 
a 10 percent schedular rating shows that the Veteran has 
functional impairment.  The currently assigned rating also 
contemplates that there is commensurate industrial impairment 
as a result of the Veteran's service-connected disability, 
even though he has been retired since 1991 as a result of 
"non-back related reasons."  See January 2006 VA C&P 
examination report; see also, 38 C.F.R. § 4.1 (2009) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning 
capacity resulting from service-related diseases and injuries 
and their residual conditions in civilian occupations).  
Moreover, there is no evidence of frequent periods of 
hospitalization for the back disability.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection.  The Veteran should also be informed that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran in this case is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the current 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease at L5-S1 with thoracic and lumbar 
scoliosis is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


